Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are currently pending and have been examined.
Response to amendment
This is a Final Office action in response to applicant's remarks/arguments filed on 12/08/2021.
   Status of the claims:
Claims 1-2, 4-7, 9-12, and 14-15 have been amended.
The rejection of claim 1 under 35 U.S.C. 112 (b) is withdrawn in response to Applicant's amendment filed on 12/08/2021.
Applicant’s arguments, see Remarks pages 8-9, filed 12/08/22, with respect to the rejection(s) of claim(s) 1-15 under 102(a)(1)/(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dumoulin et al. (US 20150037045 A1) and Kehl et al. (US 20130298413 A1) necessitated by the claim amendment.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1, reference 170.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dumoulin et al. (US 20150037045 A1) in view of Kehl et al. (US 20130298413 A1).
Regarding claim 1, Dumoulin teaches a laser beam detector for detecting emitted by a laser device and rotating around a rotation axis at a rotation speed (Fig. 2), the laser beam detector comprising: 
a photo detector (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6) configured to output a detection signal when irradiated by received laser light; 
a receiver (Fig. 2, communication 6, para [58]) configured to receive a communication signal from a transmitter of the [[a]] laser device over an interface, the communication signal providing information about the rotation speed of the laser beam 
one or more processors (Circuitry 3. See also, figs. 1a-1b) coupled to the photo detector and the receiver, wherein the one or more processors are configured to:
 derive a rotation speed of the received laser light (para [55]);  
Dumoulin fails to explicitly teach one or more one or more processors are configured to
received laser light belongs to the laser beam the rotation speed of the received laser light to the rotation speed of the laser beam 
However, Kehl teaches one or more one or more processors are configured toreceived laser light belongs to the laser beam the rotation speed of the received laser light to the rotation speed of the laser beam 
It would have been obvious to modify Dumoulin to include the reassignment as taught by Kehl as shown above because it will prevent false readings and measurements.
Regarding claim 2, Dumoulin teaches the laser beam detector of claim 1, wherein the one or more processors are configured to the rotation speed of the received laser light to the rotation speed of the laser beam 
Regarding claim 3, Dumoulin teaches the laser beam detector of claim 1, wherein the receiver is configured to continuously receive the communication signal over the interface from the transmitter while the laser beam is rotating (Fig. 2, para [62]: lines 1-11).
Regarding claim 4, Dumoulin teaches the laser beam detector of claim 1, wherein the further provides information about at least one of laser beam laser beam laser beam 
Regarding claim 5, Dumoulin teaches the laser beam detector of claim 1, wherein the one or more processors are further 
received laser light 
an increase in the rotation speed of the received laser light received laser light 
Regarding claim 6, Dumoulin teaches a method for detecting emitted by a laser device and rotating around a rotation axis at a rotation speed, the method comprising: 
detecting received laser light irradiated on a photo detector; outputting, from the photo detector, a detection signal triggered by the received laser light (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6); 
the [[a]] laser device over an interface, the communication signal providing information about the rotation speed of the laser beam (Fig. 2, communication 6, para [58]) 
deriving a rotation speed of the received laser light (para [55]); 
Dumoulin fails to explicitly teach, however Kehl teaches determining whether the received laser light belongs to the laser beam the rotation speed of the received laser light to the rotation Page 3 of 12Appl. No. 16/056,768Attorney Docket No.: 089730-1097749 Amdt. dated December 8, 2021 Response to Office Action of August 25, 2021 speed of the laser beam 
It would have been obvious to modify Dumoulin to include the reassignment as taught by Kehl as shown above because it will prevent false readings and measurements.
Regarding claim 7, Demoulin teaches the method of claim 6, wherein the rotation speed of the received laser light to the rotation speed of the laser beam 
Regarding claim 8, Demoulin teaches the method of claim 6, wherein the communication signal is continuously received over the interface from the transmitter while the laser beam is rotating (Fig. 2, para [62]: lines 1-11). 
Regarding claim 9, Demoulin teaches the method of claim 6, wherein the further provides information about at least one of 
Regarding claim 10, Demoulin teaches the method of claim 6, further comprising: deriving received laser light 
deriving an increase in the rotation speed of the received laser light received laser light 
Regarding claim 11, Demoulin teaches non-transitory computer-readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations for detecting emitted by a laser device and rotating around a rotation axis at a rotation speed, wherein the operations comprise: Page 4 of 12Appl. No. 16/056,768Attorney Docket No.: 089730-1097749 Amdt. dated December 8, 2021 Response to Office Action of August 25, 2021 
detecting received laser light irradiated on a photo detector; outputting, from the photo detector, a detection signal triggered by the received laser light (Fig. 2, photo sensor 1. See also, Figs. 1a-1b, para [54]: lines 1-6); 
receiving a communication signal from a transmitter of the [[a]] laser device over an interface, the communication signal providing information about the rotation speed of the laser beam (Fig. 2, communication 6, para [58]) 
deriving a rotation speed of the received laser light (para [55]); 
Dumoulin fails to explicitly teach, however Kehl teaches determining whether the received laser light belongs to the laser beam the rotation speed of the received laser light to the rotation speed of the laser beam 
It would have been obvious to modify Dumoulin to include the reassignment as taught by Kehl as shown above because it will prevent false readings and measurements.
Regarding claim 12, Demoulin teaches the non-transitory computer-readable medium of claim 11, wherein the rotation speed of the received laser light to the rotation speed of the laser beam 
Regarding claim 13, Demoulin teaches the non-transitory computer-readable medium of claim 11, wherein the communication signal is continuously received over the interface from the transmitter while the laser beam is rotating (Fig. 2, para [62]: lines 1-11).
Regarding claim 14, Demoulin teaches the non-transitory computer-readable medium of claim 11, wherein the further provides information about at least one of 
Regarding claim 15, Demoulin teaches the non-transitory computer-readable medium of claim 11, wherein the operations further comprise: Page 5 of 12Appl. No. 16/056,768Attorney Docket No.: 089730-1097749 Amdt. dated December 8, 2021 Response to Office Action of August 25, 2021 
deriving received laser light 
received laser light received laser light .




Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEMPSON NOEL whose telephone number is (571) 272-3376.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEMPSON NOEL/Examiner, Art Unit 3645     

/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645